Filed 9/9/15 P. v. Coreas CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT

THE PEOPLE,                                                          H040700
                                                                    (Santa Clara County
         Plaintiff and Respondent,                                   Super. Ct. No. F1347097)

         v.

JAVIER ANTONIO COREAS,

         Defendant and Appellant.


         Defendant Javier Antonio Coreas pleaded no contest to one count of felony grand
theft from the person (Pen. Code, § 487, subd. (c)).1 On appeal, his counsel has filed an
opening brief in which no issues are raised and asks this court for an independent review
of the record as required by People v. Wende (1979) 25 Cal. 3d 436. Counsel has
declared defendant was notified that an independent review under Wende was being
requested. We advised defendant of his right to submit written argument on his own
behalf within 30 days. That period has elapsed, and we have received no written
argument from defendant.
         Pursuant to Wende, we have reviewed the entire record and have concluded that
there are no arguable issues. We will provide “a brief description of the facts and
procedural history of the case, the crimes of which defendant was convicted, and the
punishment imposed.” (People v. Kelly (2006) 40 Cal. 4th 106, 110.)


         1
             Unspecified statutory references are to the Penal Code.
                      FACTUAL AND PROCEDURAL BACKGROUND
       On June 11, 2013, defendant was charged by complaint with one count of second
degree robbery (§§ 211, 212.5, subd. (c)) for taking batteries and an A/C charger from a
Staples store.
       On November 22, 2013, the complaint was amended to add a count of felony
grand theft from the person (§ 487, subd. (c)). Thereafter, defendant entered a negotiated
plea of no contest to the felony grand theft charge with the understanding that he would
be placed on probation. The plea included a modifiable term of one year in county jail.
       Defendant waived his right to a preliminary hearing and waived referral for a full
probation report. Accordingly, the record contains little information regarding the
circumstances of his offense. However, the probation report does state that defendant
stole a battery charger valued at $16.50 from a Staples store. The battery charger was
recovered at the scene.
       On December 16, 2013, the court placed defendant on three years’ probation,
subject to various terms and conditions including a year of county jail. The court
awarded him custody credits of 193 actual days and 192 days conduct credit, for a total of
385 days. The court imposed a restitution fine of $280 under section 1202.4 and imposed
and suspended a matching $280 probation revocation restitution fine under section
1202.44. His jail sentence was deemed served. On February 10, 2014, defendant filed a
timely notice of appeal.
       On February 27, 2014, the court revoked defendant’s probation after he was
charged and convicted in a separate matter. Several months later, his probation was
reinstated.
       On November 6, 2014, the court modified two of defendant’s probation conditions
to include an express knowledge requirement. The parties also stipulated that defendant
was unable to pay probation supervision fees under section 1203.1b and lacked the ability


                                            2
to pay or perform public service work. The probation supervision fees were reduced to
an amount not to exceed $10 a month.
       On January 21, 2015, the court reduced defendant’s felony conviction of grand
theft from the person to a misdemeanor under Proposition 47. The court also reduced the
restitution fine to $100 and deleted the suspended restitution fine that was previously
imposed. The probation supervision fees remained as previously ordered. The court
sentenced defendant to a term of one year in county jail for the probation violation and
granted him custody credits of 308 actual days and 308 days conduct credit for a total of
616 days. His one year sentence was thus deemed served. The court then applied the
remainder of his credits to his outstanding fines at a rate of $30 a day and deemed his
outstanding fines paid. (§ 2900.5, subd. (a).) Victim restitution remained in effect and
could be collected civilly.
                                       DISCUSSION
       We have examined the entire record and conclude that there are no arguable issues
on appeal.
                                       DISPOSITION
       The judgment is affirmed.




                                             3
                                                            Walsh, J.*




      WE CONCUR:




             Rushing, P.J.




             Elia, J.




People v. Coreas
H040700

      *
        Judge of the Santa Clara County Superior Court assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.